DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After Non-Final Office action and Interview, Applicant filed an amendment to the claims which overcomes the prior art on the non-final office action. 

In regard to claims 1, 8, 10 and 11, Skladman taken either individually or in combination with other prior art of record fails to teach or render obvious an unmanned flight equipment/an aerial vehicle/device comprising: an aerial vehicle ...; an abnormality recognition part ..., and ...an alarm device ..., the alarm device being configured to, based on being detached from the aerial vehicle, descend prior to the aerial vehicle, and activate an alarm mechanism to output warning  of abnormality to a neighborhood.”.

Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “aerial vehicle with alarm device and/or abnormality recognition part”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the amended independent claims 1, 8 & 10-11 limitations. 

Therefore, applicant’s arguments, see Applicant Arguments/Remarks pages , with respect to claims 1 -  have been fully considered and are persuasive; objection of claims 6-7 &  rejection of claims 1 -  have been withdrawn. 

Some of the closest prior art found on search which all are fail to disclose above limitations;

SKLADMAN; Rami et al., US 20190315462 A1, DEPLOYABLE EMERGENCY SITUATION AWARENESS SUPPORT SYSTEM;
Remarks: Discloses a deployable device mountable on a carrier vehicle to collect situation awareness data which includes recorder device(s) to collect situation awareness data. The deployable device is capable of being ejected from the carrier vehicle and can be operated as a vehicle and/or be towed by the carrier vehicle. 
However, fails to disclose the claim elements at step 2 above.

ZILBERSTEIN; Ariel et al.	US 20180356841 A1	SYSTEM AND METHOD FOR PAYLOAD DISPERSION USING UAVS ;
Remarks: Discloses a system and method for deploying a plurality of unmanned aerial vehicles (UAVs) by an airborne carrier aircraft for dispersing payload material.
However, fails to disclose the claim elements at step 2 above.

Smith; Alexander E.	US 20130093625 A1	Deployable intelligence and tracking system for homeland security and search and rescue;
Remarks: Discloses industry techniques to correlate data from a variety of sources for the purposes of tracking and identifying aircraft, vehicles, and marine vessels in real time over a variety of different areas to provide a comprehensive assessment of an aircraft's position.
However, fails to disclose the claim elements at step 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-14 are allowed;
Claim 1, 8 & 10-11 are allowed independent claims.
Claims 2-7 & 12-14 are allowed due to dependencies to the allowed claim 1.
Claim 9 is allowed due to dependencies to the allowed claim 8.

Invention Drawings: 

    PNG
    media_image1.png
    360
    513
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1070
    378
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    830
    606
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    640
    601
    media_image4.png
    Greyscale
      
                                     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665